DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 1/3/2022 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “… wherein the image forming apparatus is free of a unit configured to bring the developing member into and out of contact with the photosensitive member in a state in which the photosensitive member and the developing device are mounted in the image forming apparatus, wherein the image forming apparatus is free of a unit configured to bring the transfer member into and out of contact with the photosensitive member in a state in which the photosensitive member and the transfer member are mounted in the image forming apparatus…”  Claim recites  what the image forming apparatus does NOT comprise.  Please positively recite all limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAEKI (2006/0285873 A1).
Saeki teaches regarding claim 1, an image forming apparatus (figure 1), comprising: a photosensitive member 1 which is rotatable; a charging member 4 configured to charge a surface of the photosensitive member 1 and disposed at a charging position (charging member and photosensitive member contact point) with respect to a rotation direction of the photosensitive member 1; a developing device 6 including a developing member, which is rotatable, disposed opposite to the photosensitive member 1 at a developing position with respect to the rotation direction of the photosensitive member 1 and configured to bear toner, wherein the developing device 6 is configured to supply the toner on the developing member to an electrostatic image on the photosensitive member 1 to form a toner image on the photosensitive member 1 at the developing position; a transfer member 21 which is urged toward the photosensitive member 1 at a transfer position with respect to the rotation direction of the photosensitive member 1; a developing power source configured to apply a developing voltage to the developing member; a transfer power source 100-101 configured to apply a transfer voltage to the transfer member 21; and a control unit configured to control the transfer power source, wherein the image forming apparatus is free of a unit configured to bring the developing member into and out of contact with the photosensitive member in a state in which the photosensitive member and the developing device 6 are mounted in the image forming apparatus, wherein the image forming apparatus is free of a unit configured to bring the transfer member into and out of contact with the photosensitive member in a state in which the photosensitive member and the transfer member 21 are mounted in the image forming apparatus, wherein, at a start time of a start-up operation at a time of starting an image forming operation, on the surface of the photosensitive member 1, a first position coincides with the charging position, a second position coincides with the developing position, and a third position coincides with the transfer position, wherein the developing device is configured to collect the toner on the photosensitive member having passed the third position, and wherein during a period in which an area on the photosensitive member located between the first position and the third position with respect to the rotation direction of the photosensitive member passes the third position, the control unit performs control of applying a first voltage having a same polarity as a normal charging polarity of the toner to the transfer member by the transfer power source (figures 1, 4; [0086, 0091-0092], in mode 1, a cleaning bias is applied to the transfer roller after power up and warmup periods).
Regarding claim 3, wherein, during a period in which the area on the photosensitive member located between the first position and the second position with respect to the rotation direction of the photosensitive member passes86,  the second position, the control unit performs control of not applying the developing voltage to the developing member by the developing power source [0092] or applying a developing voltage having the same polarity as the normal charging polarity of the toner (figure 4).
Regarding claim 5, the transfer power source applies a voltage having the polarity opposite to the normal charging polarity of the toner to the transfer member so that the toner image is transferred from the photosensitive member to a recording material which passes a contact portion between the photosensitive member and the transfer member ([0092], mode 1 is not depicted figure 4).
Regarding claim 6, the image forming apparatus further comprising an intermediate transfer member to which the toner image is to be transferred from the photosensitive member, wherein the transfer member 311 is configured to urge  29 the intermediate transfer member 310 toward the photosensitive member 301 and apply a voltage having the polarity opposite to the normal charging polarity of the toner from the transfer power source to the transfer member to transfer the toner image from the photosensitive member to the intermediate transfer member (figure 8, [0091-0092, 157]; or figure 10, [0173]).
Regarding claim 7, the image forming apparatus further comprising a cleaning member 2, which is in abutment against the photosensitive member 1 downstream of the third position and upstream of the first position with respect to the rotation direction of the photosensitive member 1, and is configured to remove the toner from the photosensitive member (figure 1 shows the downstream location of the cleaning member 3).
Regarding claim 9, the developing member 6 is in abutment against the photosensitive member 1 during a period in which the area on the photosensitive member 1 located between the first position and the second position with respect to the rotation direction of the photosensitive member 1 passes the second position (developing member’s position is shown in figure 1).
Regarding claim 10, the transfer member 21 is in abutment against the photosensitive member during a period in which the area on the photosensitive member located between the first position and the third position with respect to the rotation direction of the photosensitive member passes the third position (figure 1).
Regarding claim 11, the control unit performs control of applying the first voltage to the transfer member by the transfer power source during a non-image forming operation performed before an image forming operation is performed [0091-0092].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 , 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Asami (2018/0095385 A1).
Saeki does not teach regarding claim 2, the image forming apparatus further comprising a regulation member.
The examiner takes official notice that it is known in the art at the time of the filing of this application, to use a regulation member disposed at a regulating position with respect to a rotation direction of the developing member and configured to regulate the toner on the developing member, wherein the developing device performs supply of the toner on the developing member which is regulated by the regulation member and conveyed to a supply position with respect to the rotation direction of the developing member, wherein, at the start time of the start-up operation at the time of starting the image forming operation, on a surface of the developing member, a fourth position coincides with the regulating position, and a fifth position coincides with the supply position, and wherein the control unit is configured to control a predetermined timing such that the predetermined timing matches with a timing at which the second position on the photosensitive member first arrives at the third position after starting the start-up operation when the fourth position on the developing member first arrives at the fifth position after starting the start-up operation (Hoshika, cited reference EP 0 563 478 A2, teaches a developing roller 51 and regulation member 52).
The examiner takes official notice regarding claim 4.  The first and second voltage is selected to cause the movement of the toner to photosensitive member.  It is within ordinary skill in the art to select the voltage values to move the same and opposite polarity toner to the photosensitive member.
Saeki does not teach regarding claim 8, an image forming apparatus further comprising a charge removal unit configured to remove at least a part of a charge on the surface of the photosensitive member downstream of the third position and upstream of the first position with respect to the rotation direction of the photosensitive member.
ASAMI et al. teaches regarding claim 8, an image forming apparatus further comprising a charge removal unit 12 configured to remove at least a part of a charge on the surface of the photosensitive member downstream of the third position and upstream of the first position with respect to the rotation direction of the photosensitive member (figure 1, [0028]).
Saeki and Asami are concerned with having a clean transfer unit within an image forming apparatus.
The rationale for combining the teachings of Asami with the teachings of Saeki relates to the rationale of combining prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Asami with the teaching of Saeki to better remove unwanted toner that is present on the transfer roller of in image forming apparatus.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KAZUYOSHI et al. (2019-032426A) teach mixed polarity toner and the management of toner attached to the transfer roller.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA M GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG